 TRANSIT UNIONLOCAL836 (GRAND RAPIDS COACH)Local Union 836, Amalgamated Transit UnionandGrand RapidsCity CoachLines,IncCase 7-CB-7107March 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFr AND DEVANEYOn July 18, 1988, Administrative Law JudgeThomas A Ricci issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe National LaborRelationsBoard has delegated its authorityin thisproceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended OrderORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missed'The General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findingsAlthough much of the evidence related to Wilson s becoming amember of the Respondent it is clear that the Respondent offered himthe option of either becoming a member or obtaining financial core statusthrough the payment of a sum equal to the dues and initiation fees paidby membersChairman Stephens agrees with his colleagues in dismissing the complaint In his view any possible constitutional problems relative to the religion clauses of the first amendment suggested by the General Counselneed not be addressed As found by the judge the express language ofSec 19 of the Actlimits exemptions from union security requirements tothose employees whose religious objections to joining and financially supporting labor organizations are based on the tenets of a bona fide religion body or sectAlthough employee Wilson s personal religious beliefs do include a conscientious objection to joining or financially supporting labor unions it has not been shown that he is a member of anorganized religious group that historically has held the same belief regarding unionsWhilethe Board is obligated to construe legislation in amanner that will avoid constitutional questions this obligation does notleave us free to adopt constructions that are notfairlypossibleEdward J DeBartolo Corp v NLRB463 U S 147 157 (1983) quotingCrowell vBenson285 U S 22 62 (1932)Howard M Doddfor the General CounselCraig Avery Esqof Comstock Park Michigan, for theRespondentRobert J Chovancc Esqof Grand Rapids, Michigan, forthe Charging PartyDECISION581STATEMENT OF THE CASETHOMAS A Ricci, Administrative Law Judge A hearmg in this proceeding was held in Grand Rapids Michigan on April 30 1988, on complaint of the GeneralCounsel against Local Union 836, Amalgamated TransitUnion (the Union or the Respondent) The complaintissued on January 19 1988, on a charge filed on February 9, 1987, by Grand Rapids City Coach Lines, Inc(theCompany or the Charging Party) The sole issuepresented is whether the Union unlawfully demandedthat the Company discharge an employee and filed agrievance to achieve that objective, in violation of Section 8(b)(2) and Section 2(6) and the (7) of the Act Abrief was filed by the General Counsel after the close ofthe hearingOn the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTITHEBUSINESSOF THE COMPANYThe Respondent with a place of business in GrandRapids,Michigan, is engaged in providing bus operatorsand maintenance employees to the Grand Rapids areatransit authority for the operation and maintenance ofpublic transportationDuring the year preceding issuanceof the complaint, it derived gross revenues in excess of$500,000 and provided services valued in excess of$50,000 to the Grand Rapids Area Transit Authoritywhich in turn purchased and received goods and servicesvalued in excess of $50 000 from out of state sources Ifind that the Company is an employer within the meaning of the ActIITHELABOR ORGANIZATION INVOLVEDIfind that Local Union 836, Amalgamated TransitUnion is a labor organization within the meaning of Section 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICEDuring 1986, the Company and the Union were partiesto a collective bargaining agreement that among otherterms, required employees covered by that contract tobecome members of the Union Maurice Wilson hadworked for the Company 2 years but had never becomea union member On October 20 1986, the Union askedWilson to sign an authorization to the Company todeduct union dues and initiation fees on his behalf andforward the money to the Union Wilson refused to signsuch authorizationOn November 11 1986, the Unionagain asked Wilson to sign such dues and initiation feescheckoff and he again refused By letter dated November 18 1986, the Union requested the Company to discharge Wilson for such failure to pay dues and initiationfeesWhen the Company refused to discharge the manthe Union, on December 16, 1986, filed a grievance tocompel the Company to live up to the contract in effectNo action has been taken on that grievance Instead on293 NLRB No 62 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFebruary 9, 1987, the Company filed the charge in thisproceeding The complaint issued a year laterWilson's stated reason for refusing to pay union duesor initiationfees, as he testified at the hearing, is that ` itwas againstmy personal, Christian convictions to jointheUnion or pay its dues" Wilson added he was amember of a church called The Body of Jesus ChristThe complaintrests on areading of Section 19 of the1980 amendment to the National Labor Relations Act Inpertinent part it reads as followsAny employee who is a member of and adheres toestablished and traditional tenants or teachings of abonafide religion, body, or sect which has historically held conscientious objections to joining or financially supporting labor organizations shall not berequired to join or financially support any labor organization as a condition of employmentIf,on the evidence receivedWilson could be said tofallwithin the scope of the foregoing statutorylanguage,he was free to refuse to join or to pay any money to theUnion If he did not fall within the intended coverage ofthat language, the Union had a right to have him discharged from this job for refusing to become a unionmember As I read this statute, and consider the totalityof Wilson s testimony, I find that he did not fall withinthe ambit of that statutory protection, and shall thereforerecommend dismissal of the complaintThe statute requires that the employee who refuses topay union dues be a member of a bonafide religion,body or sect,which holds `conscientious objectionsto join any union There is no evidence here that Wilsonis amember of any such body or sectAs he admitted in his very opening statement at the hearing, it was apersonalconviction of his on which he rested his refusalInstead of resting on established and traditionaltenants or teachingof any body or sect " he relied onquotations from the Bible which he kept reading as hewent along with his testimony He quoted from Galations 5 1Matthew Chapters 5 6 and 7 (Jesus Sermonon the Mount)and IICorinthians 6 14 In his letters tothe Union, he explained the basis of his religious objections, he quoted Romans 13 1-7 II Peter 2 19-21 Titus3 1-2 Jude 8-10 John 18 36 II Timothy 2 1-3 etcIn his cross examination of the witness, counsel for theUnion then threw other biblical quotations at the witness,arguing that those citations pointed to another significance in the Bible from the way Wilson read thebookIhave no intention, in this decision, to comment in theleast astowho was right and who was wrong in theirunderstanding of the religious teachings of the past Itwould not only be a hopeless task, but I am not in theleast qualified to express any such viewsWhat all thistestimony boils down to, however, is that the witnessdefense against having to join the Union rests entirely onhis ideaconcerningwhat Jesus Christ, Saint Peter, orany others who are quoted in the Bible meant when theysaid this or that In other words, that any individualcould come before the Board, argue his understanding ofthe Bible and for that reason alone avoid paying hisdues at the Union s demand If the General Counsel iscorrect in this caseitmeansany person could avoid perfectly legal union membership clauses in his Union s contract that requires membership as a condition of employment by simply arguing how he reads the Bible I do notthink Section 19 of the statute was so intendedWhen Wilson first claimed a religious privilege as thebasisfor his refusal to pay union dues, the union officers,aware of the statutorylanguage,asked him whichchurch or religious organization he belonged to Admitting in his written reply, that `the assembly which Iattend is not a denomination of religion [sic] organizationestablished by a constitution, or man,he mentioned thephrasefaith assembly, ' saying it had been located inWarsaw, IndianaAsked, finally to be more specific,Wilson told Blank Taylor the Union's financial secretary, he did not have the address of that group Recalledas a witness at the close of the hearing, Wilson then admitted he gave Taylor the name of the minister' of thatgroup, although he knew that man, whoever he was, hadbeen dead for 3 yearsWhen Taylor looking into thematter, inquired at Warsaw, he could not locate any suchorganizationHe checked with the police departmentthere but it could not help him eitherWithWilsoncontinuing to generalize how hischurchwas based on various quotations from theBible- I, personally, have objections to joining theUnion," they [these beliefs] came to me my own personal consideration,' -he was asked why did not revealreliably the identity of his `churchororganizationifin reality there existed such a religious body or sectHis only reply at the hearing was that he did not wantto involve that organizationBecause I did not wantto involve the leadership within the church or the congregation with this Union squabble as of now I, also,stand on this verse myself because I personally haveobjections to joining a Union and paying the dues setforth from the word of God "This man may very well have been telling the truth asto how he reads the Bible or as to his personal religiousconvictions I have no reason to doubt that part of histestimony But whether he is, or was a member of anysect or religious organization he was not telling thetruth either at the hearing or in his earlier talking withthe union agentIn sum,Section 19 of the statute makes it an exceptionto the general rule of law that whenever there is ineffect" a collective bargaining agreement making unionmembership a condition of employment, any employeewho refuses to conform to that provision must be discharged at the request of the union If the employee inquestion can prove he fits into the exception, he escapesthe effect of that clauseIt isin fact an affirmative defense the employee may offer to keep his job I view itas a burden placed on Wilson in this case to prove offirmatively that the exception clause fitted himHe didnot prove it The discharge request by the Union wastherefore perfectly proper TRANSIT UNIONLOCAL836 (GRAND RAPIDS COACH)583In his posthearing brief the General Counsel admitsthatWilson was never a member of any sect or organization or established religious churchORDER'I recommend that the complaint be dismissed' If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedBoard and all objections to them shall be deemed waived for all purOrder shall as provided in Sec 102 48 of the Rules be adopted by theposes